Case 1:19-cv-00486-JAW Document 58-2 Filed 04/28/21 Page1lof1 PagelD #: 899

04/28/21

Exhibit

Glen Plourde

455 Chapman Road
Newburgh, Maine 04444
207,659,2595

B

 

Assistant Attorney General Sean Magenis
State of Maine

Office of The Attorney General

6 State House Station

Augusta, Maine 04333-0006

Sent via Email and USPS
Dear Mr, Magenis,
RE: Your letter dated 04/27/21,

It may be of assistance to you to note that the video evidence of this encounter, included as
“Exhibit A” to the Second Amended Complaint (ECF 45), has a “last modified” date and time of
Saturday, November 30, 2013, 12:11:20 PM associated with it, suggesting that the video
recording ceased precisely at 12:11:20 PM on Saturday, November 30, 2013, ‘The encounter in
question should therefore have taken place from approximately 11:15am — 12:15pm on Saturday,
November 30 2013,

Additionally, the file name as pulled directly from my phone’s flash card has a file name of
“video-2013-11-30-13-09-44”, additionally confirming this stop took place on November 30
2013, The “13-09-44” may be a time-stamp, and if reduced to time it indicates 1:09:44pm,

My recollection of this encounter is that it did take place during the late morning of November
30 2013 and the video file (Exhibit A) suggests that you should be looking in the 11:00am —
1:30pm window of time, as described above,

| hope you find the above information useful;

Best Regards,
/s/ Glen Plourde /s/ 04/28/21
Glen Plourde 04/28/21

455 Chapman Road
Newburgh, Maine 04444
207.659.2595
